Citation Nr: 0503863	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-27 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for bipolar disorder.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to May 1982 
and from February 1986 to April 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

In November 2004, the veteran testified before the 
undersigned Veterans Law Judge via videoconference.  A 
transcript of the hearing is associated with the claims file.

The Board notes that in a June 2002 written statement, the 
veteran appears to raise a claim for total disability based 
on individual unemployability.  This matter is referred to 
the RO for all further appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.

REMAND

In November 2004, during his Board hearing, the veteran 
submitted additional evidence in support of his claim.  This 
evidence included written statements from several family 
members, including his sister, who indicated she was a 
registered nurse and had studied mental illness for twenty 
years.  The evidence also included an October 2004 
psychological evaluation conducted when the veteran was 
referred by the VA Vocational Rehabilitation Counselor in 
Portland, Oregon.

The evidence referenced above has not yet been considered by 
the RO.  Due process requirements provide that the RO must 
consider this evidence and send the veteran an appropriate 
supplemental statement of the case (SSOC), absent a waiver of 
initial review by the veteran or his representative.  In this 
case, no such waiver has been submitted.  38 C.F.R. § 19.31 
(2004).

Thus, due process demands that this case be REMANDED to the 
RO for the following action:

The RO should review the additional evidence 
received since the July 2003 statement of the 
case (SOC) was issued.  If the benefits sought 
on appeal remain denied, the veteran and his 
representative should be provided with an SSOC.  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the July 2003 SOC.  An 
appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


